DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks, filed 30 September 2022, are noted with appreciation.
Claims 1 & 3-19 are now pending.
Support for new claim 19 can be found, e.g., at [0026] of the specification.
Election/Restrictions
Claims 16-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2022.
Priority
The report on patentability of the IPEA or ISA in this National Stage application has been considered by the Primary Examiner. MPEP § 1893.03(e).
Information Disclosure Statement






The information disclosure statement (IDS) submitted on 08 August 2022 was filed after the mailing date of the non-final Office action on 30 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Primary Examiner.
Drawings

The drawings were received on 30 September 2022. These drawings are acceptable for examination purposes.
Response to Arguments
The objections to the drawings and specification are withdrawn in view of the amendment.
The rejection under 35 U.S.C. 112 is withdrawn in view of the amendment.
Applicant's arguments filed 30 September 2022, with respect to the rejections under 35 U.S.C. 103, have been fully considered but they are not persuasive. Applicant amended independent claim 1 to recite limitations previously recited in original claim 5. Both original claims 1 and 5 were rejected under the same grounds of rejection in the prior Office action.
Applicant argues that the cited prior art fails to teach all of the features of claim 1: “Based on the additional features [presumably, the limitations added from original claim 5], it becomes possible to optimize processing data by saving specific processing data on a cloud-based server and making them thereby available, in particular to the manufacturer of the coating material.” Remarks at 11. This is not persuasive for two reasons. First, independent claim 1 does not specifically recite optimizing processing data. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Optimization of processing parameters is recited in claims 8-10. As set forth in the prior Office action: “It is clear from US 815 that one can include any desired information on the RFID tag. Basic identifying information such as size, property, batch number, date of manufacture, etc., would have been readily obvious to one of ordinary skill in the art as a means of simply identifying the RFID tagged item to begin with. Further, insofar as AAPA discloses using the information to adjust processing parameters, information on melting temperature, curing time, or layer quality would also have been readily obvious. As noted above, it would have been obvious to utilize a read/write RFID tag and, consequently, the storing necessarily occurs in a coating material-specific manner (as this is what is tagged) and processing necessarily requires detecting the RFID tag. …As the epitome of adjusting processing parameters is optimization and, based on US 815, any desired information can be stored in the RFID tag, it would have been obvious to one of ordinary skill in the art to utilize any suitable data, stored on the RFID tag, to optimize the processing parameters. Non-final action (06/30/2022) at ¶¶ 26-27. Applicant has not traversed this specific reasoning of the Primary Examiner, rather Applicant merely asserts that the limitations are neither taught by nor obvious in view of the prior art. Finally, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. MPEP § 2144(IV). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Objections
Claim 8 is objected to because of the following informalities:  This claim should apparently read: - - data associated with a specific coating material or a batch of [[a]] workpieces - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of US 2007/0290815 A1.
Claim 1
As an initial point, the limitation “for application to a narrow side of a workpiece,” appearing in the preamble, is merely a statement of intended use and does not carry patentable weight because: (1) this limitation is not essential to understand limitations or terms in the claim body; (2) the preamble has not yet been relied upon during prosecution to distinguish the invention over the prior art; and (3) the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the claimed steps of the claimed invention. See Catalina Marketing International, Inc., v. Coolsavings.com, Inc., 289 F.3d 801, 62 USPQ2d (CAFC 2002). 
AAPA discloses “…the prior art proposes not only to provide the marking of…coating material, with information for clearly identifying the workpiece, but processing data are additionally stored therewith, in particular stored on an RFID tag, and can be read out on processing of the workpiece, in particular on application of the coating material, and provided to a processing machine for adjusting the processing parameters” [0006]. This disclosure satisfies the claimed limitations:
a method for handling a coating material;
marking the coating material with a mark [RFID tag] for identifying first information relating to the coating material [identification, processing data]; and
detecting the mark identifying the first information relating to the coating material [“read out on processing of the workpiece, in particular on application of the coating material”];
AAPA does not specifically state that:
storage and retrieval of the first information is via a cloud-based server; and
storing second information relating to the coating material on the cloud-based server after detecting the mark and after processing the coating material, wherein the second information comprises processing data related to the coating material.
US 815 discloses that it is known in the RFID tag art to utilize read/write RFID tags in order to alter the information contained in the tag in order to store history data associated with the tagged item to be documented, such as maintenance history [0046]. US 815 discloses storing any suitable data in the RFID tag history in order to, for example, document work performed in connection with tagged objects [0050]. US 815 discloses combining such use of RFID tags with dynamic mapping of the information on the RFID tags to control and interpret the information contained in the RFID tags [0043]. US 815 discloses the use of a computer network having an Internet-based server accessed by a user [0080]. It is the Primary Examiner’s position that this satisfies the claimed “cloud-based server.”1 Based on this disclosure, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of AAPA so as to utilize a read/write RFID tag and to update the information on the tag (i.e., store second information) to contain any desired information, including information regarding the use/processing of the coating material. One of ordinary skill in the art would have been motivated to do so because this it is a known use of RFID technology to maintain a record of the object tagged.
AAPA does not specify any of the information relating to the coating material, but neither does it place any limitation thereon. It is clear from US 815 that one can include any desired information on the RFID tag. Basic identifying information such as size, property, batch number, date of manufacture, etc., would have been readily obvious to one of ordinary skill in the art as a means of simply identifying the RFID tagged item to begin with. Further, insofar as AAPA discloses using the information to adjust processing parameters, information on melting temperature, curing time, or layer quality would also have been readily obvious. As noted above, it would have been obvious to utilize a read/write RFID tag and, consequently, the storing necessarily occurs in a coating material-specific manner (as this is what is tagged) and processing necessarily requires detecting the RFID tag. 
Claim 3
AAPA does not explicitly state when marking occurs, but it is clear that affixing the RFID tag comes at some point prior to use of the coating material in the coating process. There is nothing of record distinguishing one point in time prior to use over another and, consequently, it would have been readily obvious to one of ordinary skill in the art to affix the RFID tag at the earliest possible juncture, i.e., during manufacture.
Further, as noted above AAPA discloses detecting specifically an RFID tag during processing of a workpiece.
Claims 4-7
AAPA does not specify any of the information relating to the coating material, but neither does it place any limitation thereon. It is clear from US 815 that one can include any desired information on the RFID tag. Basic identifying information such as size, property, batch number, date of manufacture, etc., would have been readily obvious to one of ordinary skill in the art as a means of simply identifying the RFID tagged item to begin with. Further, insofar as AAPA discloses using the information to adjust processing parameters, information on melting temperature, curing time, or layer quality would also have been readily obvious. As noted above, it would have been obvious to utilize a read/write RFID tag and, consequently, the storing necessarily occurs in a coating material-specific manner (as this is what is tagged) and processing necessarily requires detecting the RFID tag. 
Claims 8-11
As noted above, AAPA discloses utilizing stored information for “adjusting the processing parameters.” As the epitome of adjusting processing parameters is optimization and, based on US 815, any desired information can be stored in the RFID tag, it would have been obvious to one of ordinary skill in the art to utilize any suitable data, stored on the RFID tag, to optimize the processing parameters. It would have been further obvious to arrange and present this data to the processing apparatus in any known conventional manner, such as utilizing “a processing device,” i.e., a computer.
Claim 12
Password protection is well known in the computing art and it would have been readily obvious to one of ordinary skill in the art to utilize a password to protect any and all data related to the RFID tag. Further, there appears to be no criticality to whether the password is stored in the artisan’s head or in the RFID tag and either would have been readily obvious to one of ordinary skill in the art.
Claim 15
AAPA places no limitation on how the RFID is attached and it is the Primary Examiner’s position that all of the recited means are conventional. In particular, “introducing” the mark (i.e., the RFID tag) would appear to cover virtual any and all means of affixing the tag.
Claim 19
As noted above, AAPA teaches storing second information relating to the coating material on the cloud-based server after detecting the mark and after processing the coating material, wherein the second information comprises processing data related to the coating material. US 815 discloses that it is known in the RFID tag art to utilize read/write RFID tags in order to alter the information contained in the tag in order to store history data associated with the tagged item to be documented, such as maintenance history [0046]. US 815 discloses storing any suitable data in the RFID tag history in order to, for example, document work performed in connection with tagged objects [0050]. US 815 discloses combining such use of RFID tags with dynamic mapping of the information on the RFID tags to control and interpret the information contained in the RFID tags [0043]. Based on this disclosure, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of AAPA so as to utilize a read/write RFID tag and to update the information on the tag (i.e., store second information) to contain any desired information, including information regarding the use/processing of the coating material — whether after one use/process or multiple uses/processes. One of ordinary skill in the art would have been motivated to do so because this it is a known use of RFID technology to maintain a record of the object tagged. Consequently, it would have been 
Claim(s) 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of US 2007/0290815 A1, as applied to claim 1 above, further in view of US 2008/0239042 A1. 
The combined teaching of AAPA in view of US 815 is detailed above.
While AAPA discloses that the method is one for marking workpieces [0020], but does not specifically disclose using the apparatus of these claims.
US 042 teaches a process for the application of coatings to the narrow side of a workpiece, in particular roller application (i.e., a pressing roller as some force must be exerted by the roller, even if just that of its own weight) of an adhesion promoter [0002 & 0043-0045]. US 042 states:

    PNG
    media_image1.png
    427
    409
    media_image1.png
    Greyscale

It is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize the RFID tag-based information supplying system of AAPA in view of US 815, detailed above, to pass information to the control device 70 as described at [0049] of US 042. One of ordinary skill in the art would have been motivated to do so based on the fact that use of RFID tags to transmit information in this manner is known in the art.
With specific respect to claim 14, US 042 discloses a hot air drying or UV primer. It is the Primary Examiner’s position that curing of the primer layer, thereby readying it to promote adhesion to overlying layers, reads on the claimed “activating an adhesive layer.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
04 October 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “’The cloud’ refers to servers that are accessed over the Internet, and the software databases that run on those servers.” See: What is the cloud? | Cloud definition. Webpage [online]. Cloudflare, 2022 [retrieved on 2022-06-23]. Retrieved from the Internet: <https://www.cloudflare.com/learning/cloud/what-is-the-cloud/>, attached.